Exhibit 10.23

AMENDMENT TO LOAN DOCUMENTS

THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment” or the “March 2011
Amendment”) is entered into as of March 14, 2011 (the “March 2011 Amendment
Date”) by and between, on the one hand, SILICON VALLEY BANK, a California
corporation (“Bank”), and, on the other hand, ZTI Merger Subsidiary III, Inc., a
Delaware corporation formerly known as Zhone Technologies, Inc. (“ZMS-III”, and
also a “Borrower”), and Zhone Technologies, Inc., a Delaware corporation
formerly known as Tellium, Inc. (“Zhone”, and also a “Borrower”) (individually
and collectively, and jointly and severally, “Borrower”). Borrower’s chief
executive office is located at 7195 Oakport Street, Oakland, CA 94621.

RECITALS

A. Bank and Borrower are parties to that certain Second Amended and Restated
Loan and Security Agreement with an Effective Date of March 16, 2009 (as
amended, modified, supplemented or restated, the “Non-Exim Loan Agreement”) in
effect between Bank and Borrower, and that certain Loan and Security Agreement
(EXIM FACILITY) with an Effective Date of March 16, 2009 (as amended, modified,
supplemented or restated, the “Exim Loan Agreement”) in effect between Bank and
Borrower. As used herein, the term “Loan Agreement” means, individually and
collectively, the Non-Exim Loan Agreement and the Exim Loan Agreement. Each of
the terms “March 2011 Amendment” and “March 2011 Amendment Date,” as
respectively defined above, hereby is incorporated into the Loan Agreement.

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to: (i) modify the
Interest Rate under each Loan Agreement as set forth in Sections 2.1 and 2.2
below, (ii) modify the Letter of Credit Fee under each Loan Agreement as set
forth in Sections 2.3 and 2.4 below, (iii) modify the Unused Combined Revolving
Line Facility Fee under each Loan Agreement as set forth in Sections 2.5 and 2.6
below, (iv) modify the Combined Collateral Monitoring Fee under each Loan
Agreement as set forth in Sections 2.7 and 2.8 below, (v) modify the EBITDA
financial covenant under each of the Loan Agreements as set forth in Section 2.9
and 2.10 below, (vi) modify certain provisions to Section 7.7 of the Loan
Agreement with respect to the Campus Real Estate Loan (as defined therein) as
set forth in Section 2.11 and 2.12 below, (vii) modify the Prime Rate under each
Loan Agreement as set forth in Section 2.13 and 2.14 below and (viii) modify the
Revolving Line Maturity Date under each Loan Agreement as set forth in Sections
2.15 and 2.16 below; as more fully set forth herein.

D. Bank has agreed to so amend the Loan Agreement, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.

 

1



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Documents.

2.1 Modified Interest Rate in Non-Exim Loan Agreement. Section 2.3(a) of the
Non-Exim Loan Agreement is hereby amended and restated in its entirety to read
as follows:

(a) Interest Rate. Subject to Section 2.3(b), the principal amount outstanding
under the Revolving Line shall accrue interest at the applicable per annum rate
set forth below, which interest shall be payable monthly.

 

Fiscal Quarterly EBITDA

   Applicable Rate

EBITDA > $1,000,000

   Prime Rate plus 0.00%
(“Level 1”)

$0<EBITDA<$1,000,000

   Prime Rate plus 0.50%
(“Level 2”)

EBITDA<$0.00

   Prime Rate plus 1.00%
(“Level 3”)

The initial interest rate in effect on the March 2011 Amendment Date shall be
Level 3.

Changes in the interest rate based on the Borrower’s EBITDA as provided above
shall go into effect as of the first day of the month following the fiscal
quarter in which Borrower’s financial statements are received, reviewed and
approved by Bank (provided that if the Borrower’s financial statements are
received, reviewed and approved by Bank within five Business Days after the
start of a month, the interest rate shall be adjusted as of the first day of
such month). If, based on the EBITDA as shown in Borrower’s financial statements
there is to be an increase in the interest rate, the interest rate increase may
be put into effect by Bank as of the first day of the month closest to the

 

2



--------------------------------------------------------------------------------

date on which the financial statements are due, even if the delivery of the
financial statements is delayed.

Thus, for example:

(A) if Borrower’s EBITDA for the fiscal quarter ending June 30, 2011 is $100 and
Borrower’s financial statements as of June 30, 2011 are received, reviewed and
approved by Bank on July 31, 2011, then the interest rate in effect on August 1,
2011 will be a rate equal to the Prime Rate plus 0.50%.

(B) if Borrower’s EBITDA for the fiscal quarter ending June 30, 2011 is $100 and
Borrower’s financial statements as of June 30, 2011 are received, reviewed and
approved by Bank on August 5, 2011, then the interest rate shall still be
adjusted to a rate equal to the Prime Rate plus 0.50% effective on August 1,
2011.

2.2 Modified Interest Rate in Exim Loan Agreement. Section 2.3(a) of the Exim
Loan Agreement is hereby amended and restated in its entirety to read as
follows:

(a) Interest Rate. Subject to Section 2.3(b), the principal amount outstanding
under the Revolving Line shall accrue interest at the applicable per annum rate
set forth below, which interest shall be payable monthly.

 

Fiscal Quarterly EBITDA

   Applicable Rate

EBITDA > $1,000,000

   Prime Rate plus 0.00%
(“Level 1”)

$0<EBITDA<$1,000,000

   Prime Rate plus
0.50% (“Level 2”)

EBITDA<$0.00

   Prime Rate plus
1.00% (“Level 3”)

The initial interest rate in effect on the March 2011 Amendment Date shall be
Level 3.

Changes in the interest rate based on the Borrower’s EBITDA as provided above
shall go into effect as of the first day of the month following the fiscal
quarter in which Borrower’s financial statements are received, reviewed and

 

3



--------------------------------------------------------------------------------

approved by Bank (provided that if the Borrower’s financial statements are
received, reviewed and approved by Bank within five Business Days after the
start of a month, the interest rate shall be adjusted as of the first day of
such month). If, based on the EBITDA as shown in Borrower’s financial statements
there is to be an increase in the interest rate, the interest rate increase may
be put into effect by Bank as of the first day of the month closest to the date
on which the financial statements are due, even if the delivery of the financial
statements is delayed.

Thus, for example:

(A) if Borrower’s EBITDA for the fiscal quarter ending June 30, 2011 is $100 and
Borrower’s financial statements as of June 30, 2011 are received, reviewed and
approved by Bank on July 31, 2011, then the interest rate in effect on August 1,
2011 will be a rate equal to the Prime Rate plus 0.50%.

(B) if Borrower’s EBITDA for the fiscal quarter ending June 30, 2011 is $100 and
Borrower’s financial statements as of June 30, 2011 are received, reviewed and
approved by Bank on August 5, 2011, then the interest rate shall still be
adjusted to a rate equal to the Prime Rate plus 0.50% effective on August 1,
2011.

2.3 Modified Letter of Credit Fee in Non-Exim Loan Agreement. Section 2.4(b) of
the Non-Exim Loan Agreement is hereby amended and restated in its entirety to
read as follows:

(b) Letter of Credit Fee. Bank’s customary fees and expenses for the issuance or
renewal of Letters of Credit, including, without limitation, a Letter of Credit
Fee of 1.25% per annum of the face amount of each Letter of Credit issued, upon
the issuance, each anniversary of the issuance, and the renewal, of any such
Letter of Credit by Bank.

2.4 Modified Letter of Credit Fee in Exim Loan Agreement. Section 2.4(b) of the
Exim Loan Agreement is hereby amended and restated in its entirety to read as
follows:

(b) Letter of Credit Fee. Bank’s customary fees and expenses for the issuance or
renewal of Letters of Credit, including, without limitation, a Letter of Credit
Fee of

 

4



--------------------------------------------------------------------------------

1.25% per annum of the face amount of each Letter of Credit issued, upon the
issuance, each anniversary of the issuance, and the renewal, of any such Letter
of Credit by Bank.

2.5 Modified Unused Combined Revolving Line Facility Fee in Non-Exim Loan
Agreement. Section 2.4(d) of the Non-Exim Loan Agreement is hereby amended and
restated in its entirety to read as follows:

(d) Unused Combined Revolving Line Facility Fee. A fee (the “Unused Combined
Revolving Line Facility Fee”), payable monthly, in arrears, in an amount equal
to the percentages set forth below per annum of the average unused portion of
the Combined Revolving Line, as determined by Bank. The unused portion of the
Combined Revolving Line, for the purposes of this calculation, shall: (i) not
include amounts reserved under Section 2.1.2 of this Agreement in respect of
outstanding Letters of Credit issued pursuant to this Agreement and under
Section 2.1.2 of the Exim Loan Agreement in respect of outstanding “Letters of
Credit” issued pursuant to the Exim Loan Agreement; but shall include
(y) amounts reserved under Section 2.1.3 of this Agreement in respect of FX
Forward Contracts entered into pursuant to this Agreement and under
Section 2.1.3 of the Exim Loan Agreement in respect of “FX Forward Contracts”
entered into pursuant to the Exim Loan Agreement, and (z) amounts reserved under
Section 2.1.4 of this Agreement in respect of Cash Management Services used
pursuant to this Agreement and under Section 2.1.4 of the Exim Loan Agreement in
respect of “Cash Management Services” used pursuant to the Exim Loan Agreement.
Borrower shall not be entitled to any credit, rebate or repayment of any Unused
Combined Revolving Line Facility Fee previously earned by Bank pursuant to this
Section notwithstanding any termination of the Agreement, or suspension or
termination of Bank’s obligation to make loans and advances hereunder or under
the Exim Loan Agreement.

 

5



--------------------------------------------------------------------------------

Fiscal Quarterly EBITDA

   Applicable Percentage  

EBITDA > $1,000,000

     0.25 % 

$0<EBITDA<$1,000,000

     0.375 % 

EBITDA<$0.00

     0.50 % 

2.6 Modified Unused Combined Revolving Line Facility Fee in Exim Loan Agreement.
Section 2.4(d) of the Exim Loan Agreement is hereby amended and restated in its
entirety to read as follows:

Unused Combined Revolving Line Facility Fee. The “Unused Combined Revolving Line
Facility Fee” set forth in Section 2.4(d) of the Non-Exim Loan Agreement.
Borrower shall not be entitled to any credit, rebate or repayment of any Unused
Combined Revolving Line Facility Fee previously earned by Bank pursuant to this
Section notwithstanding any termination of the Agreement, or suspension or
termination of Bank’s obligation to make loans and advances hereunder or under
the Non-Exim Loan Agreement.

2.7 Modified Combined Collateral Monitoring Fee in Non-Exim Loan Agreement.
Section 2.4(e) of the Non- Exim Loan Agreement is hereby amended and restated in
its entirety to read as follows:

(e) Combined Collateral Monitoring Fee. [Omitted].

2.8 Modified Combined Collateral Monitoring Fee in Exim Loan Agreement.
Section 2.4(e) of the Exim Loan Agreement is hereby amended and restated in its
entirety to read as follows:

(e) Combined Collateral Monitoring Fee. [Omitted].

2.9 Modification of EBITDA Financial Covenant in the Non-Exim Loan Agreement.
Section 6.9(b) of the Non-Exim Loan Agreement is hereby amended and restated in
its entirety to read as follows:

(b) Required EBITDA for any Fiscal Quarter. For each fiscal quarter of Borrower
ending on or after March 31, 2011, Borrower shall achieve EBITDA of not less
than the required amount set forth below [note: amounts shown

 

6



--------------------------------------------------------------------------------

below within pointed brackets ( < $ > ) are negative amounts]:

 

Fiscal quarter ending on:

   Minimum EBITDA
Amount

March 31, 2011

   <$2,500,000.00>

June 30, 2011

   <$2,000,000.00>

September 30, 2011

   <$1,500,000.00>

December 31, 2011

   <$1,000,000.00>

2.10 Modification of EBITDA Financial Covenant in the Exim Loan Agreement.
Section 6.9(b) of the Exim Loan Agreement is hereby amended and restated in its
entirety to read as follows:

(b) Required EBITDA for any Fiscal Quarter. For each fiscal quarter of Borrower
ending on or after March 31, 2011, Borrower shall achieve EBITDA of not less
than the required amount set forth below [note: amounts shown below within
pointed brackets ( < $ > ) are negative amounts]:

 

Fiscal quarter ending on:

   Minimum EBITDA
Amount

March 31, 2011

   <$2,500,000.00>

June 30, 2011

   <$2,000,000.00>

September 30, 2011

   <$1,500,000.00>

December 31, 2011

   <$1,000,000.00>

2.11 Modification of Section 7.7 of the Non-Exim Loan Agreement with respect to
the Campus Real Estate Loan. The portion of Section 7.7 of the Non-Exim Loan
Agreement that currently reads as follows:

With respect to the real estate loan of Campus secured by the real property used
by Borrower (the “Campus Real Estate Loan”), Borrower may make Investments in
Campus solely for the purpose of funding, when due, regularly scheduled
principal and interest payments in respect of the Campus Real Estate Loan,
provided that (i) no Event of

 

7



--------------------------------------------------------------------------------

Default has occurred and is continuing or would result therefrom, and (ii) after
giving pro forma effect to such Investment, Borrower would be in compliance with
the financial covenant(s) in Section 6.9. Borrower hereby represents and
warrants that the current maturity date of the Campus Real Estate Loan is
April 1, 2011, and Borrower hereby covenants and agrees that, no later than
January 5, 2011, Borrower shall restructure the Campus Real Estate Loan on terms
and conditions (including with respect to an extended maturity date)
satisfactory to Bank in Bank’s good faith business judgment and shall deliver to
Bank evidence (satisfactory to Bank in Bank’s good faith business judgment) that
the Campus Real Estate Loan as so restructured is and shall be in full force and
effect.

is hereby deleted.

2.12 Modification of Section 7.7 of the Exim Loan Agreement with respect to the
Campus Real Estate Loan. The portion of Section 7.7 of the Exim Loan Agreement
that currently reads as follows:

With respect to the real estate loan of Campus secured by the real property used
by Borrower (the “Campus Real Estate Loan”), Borrower may make Investments in
Campus solely for the purpose of funding, when due, regularly scheduled
principal and interest payments in respect of the Campus Real Estate Loan,
provided that (i) no Event of Default has occurred and is continuing or would
result therefrom, and (ii) after giving pro forma effect to such Investment,
Borrower would be in compliance with the financial covenant(s) in Section 6.9.
Borrower hereby represents and warrants that the current maturity date of the
Campus Real Estate Loan is April 1, 2011, and Borrower hereby covenants and
agrees that, no later than January 5, 2011, Borrower shall restructure the
Campus Real Estate Loan on terms and conditions (including with respect to an
extended maturity date) satisfactory to Bank in Bank’s good faith business
judgment and shall deliver to Bank evidence (satisfactory to Bank in Bank’s good
faith business judgment) that the Campus Real Estate Loan as so restructured is
and shall be in full force and effect.

is hereby deleted.

 

8



--------------------------------------------------------------------------------

2.13 Modified Definition of Prime Rate in Non-Exim Loan Agreement. The
definition of “Prime Rate” set forth in Section 13.1 of the Non-Exim Loan
Agreement is hereby amended and restated to read as follows:

“Prime Rate” is, on any date, the highest of the prime rates most recently
published in the Wall Street Journal as the base rate on corporate loans at
large U.S. banks.

2.14 Modified Definition of Prime Rate in Exim Loan Agreement. The definition of
“Prime Rate” set forth in Section 13.1 of the Exim Loan Agreement is hereby
amended and restated to read as follows:

“Prime Rate” is, on any date, the highest of the prime rates most recently
published in the Wall Street Journal as the base rate on corporate loans at
large U.S. banks.

2.15 Modification of Revolving Line Maturity Date in the Non-Exim Loan
Agreement. The definition of “Revolving Line Maturity Date” set forth in
Section 13.1 of the Non-Exim Loan Agreement is hereby amended and restated in
its entirety to read as follows:

“Revolving Line Maturity Date” is March 13, 2012.

2.16 Modification of Revolving Line Maturity Date in the Exim Loan Agreement.
The definition of “Revolving Line Maturity Date” set forth in Section 13.1 of
the Exim Loan Agreement is hereby amended and restated in its entirety to read
as follows:

“Revolving Line Maturity Date” is March 13, 2012.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document, as amended.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents (as amended by this Amendment, as
applicable) are hereby ratified and confirmed and shall remain in full force and
effect.

 

9



--------------------------------------------------------------------------------

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment, (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Documents, as amended by this
Amendment;

4.3 The certificate of incorporation of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been otherwise
amended, supplemented or restated and are and continue to be in full force and
effect;

4.4 The execution, delivery and performance by Borrower of this Amendment have
been duly authorized, and do not (i) conflict with any of Borrower’s
organizational documents, (ii) contravene, conflict with, constitute a default
under or violate any material Requirement of Law, (iii) contravene, conflict or
violate, in any material respect, any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any its Subsidiaries or any of their property or assets (other
than immaterial property and immaterial assets) may be bound or affected,
(iv) require any action by, filing, registration, or qualification with, or
Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect), or
(v) constitute an event of default under any material agreement by which
Borrower is bound; and

4.5 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

10



--------------------------------------------------------------------------------

5. Release by Borrower and Guarantor. Each of Borrower and Guarantor
(individually and collectively, “Obligor”) hereby agree as follows:

5.1 FOR GOOD AND VALUABLE CONSIDERATION, Obligor hereby forever relieves,
releases, and discharges Bank and its present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

5.2 In furtherance of this release, Obligor expressly acknowledges and waives
any and all rights under Section 1542 of the California Civil Code, which
provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
EXPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.” (Emphasis added.)

5.3 By entering into this release, Obligor recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Obligor hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Obligor should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Obligor shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Obligor
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.

5.4 This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that

 

11



--------------------------------------------------------------------------------

may be instituted, prosecuted or attempted in breach of this release. Obligor
acknowledges that the release contained herein constitutes a material inducement
to Bank to enter into this Amendment, and that Bank would not have done so but
for Bank’s expectation that such release is valid and enforceable in all events.

5.5 Obligor hereby represents and warrants to Bank, and Bank is relying thereon,
as follows:

(a) Except as expressly stated in this Amendment, neither Bank nor any agent,
employee or representative of Bank has made any statement or representation to
Obligor regarding any fact relied upon by Obligor in entering into this
Amendment.

(b) Obligor has made such investigation of the facts pertaining to this
Amendment and all of the matters appertaining thereto, as it deems necessary.

(c) The terms of this Amendment are contractual and not a mere recital.

(d) This Amendment has been carefully read by Obligor, the contents hereof are
known and understood by Obligor, and this Amendment is signed freely, and
without duress, by Obligor.

(e) Obligor represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Obligor shall indemnify Bank, defend and hold it
harmless from and against all claims based upon or arising in connection with
prior assignments or purported assignments or transfers of any claims or matters
released herein.

6. Fee. In consideration for Bank entering into this Amendment, Borrower shall
pay Bank a fee in the mutually agreed amount of $175,000.00, which fee shall be
earned in full and payable concurrently with the execution and delivery of this
Amendment. Such fee shall be non-refundable and in addition to all interest and
other fees payable to Bank under the Loan Documents. Bank is authorized to
charge such fee to Borrower’s loan account.

7. Bank Expenses. Borrower shall pay to Bank, when due, all Bank Expenses
(including reasonable attorneys’ fees and expenses), when due, incurred in
connection with or pursuant to this Amendment.

8. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

12



--------------------------------------------------------------------------------

9. Effectiveness; Conditions Precedent to Initial Credit Extension on or after
the March 2011 Amendment Date. This Amendment shall be deemed effective upon the
due execution and delivery by each party hereto to Bank of this Amendment.
Bank’s obligation to make the initial Credit Extension on or after the March
2011 Amendment Date is subject to the condition precedent that Bank shall have
received, in form and substance satisfactory to Bank, the following documents,
duly executed and in full force and effect:

(a) the updated Exim Borrower Agreement (including the Economic Impact
Certification, attached both as Annex B to the Exim Borrower Agreement and as
Annex E to the Master Guaranty Agreement comprising the Exim Guaranty); it being
acknowledged and agreed that such updated Exim Borrower Agreement, when executed
and delivered, amends and restates (and is in identical form to) the prior Exim
Borrower Agreement dated as of March 15, 2010.

10. Post-March 2011 Amendment Date Delivery Requirement. In order to induce Bank
to execute and deliver this Amendment without prior or concurrent receipt of the
following documents, Borrower and Guarantor hereby covenant and agree to deliver
to Bank, as soon as practicable but in any event no later than 60 days following
the March 2011 Amendment Date, the following documents, duly executed and in
full force and effect:

(a) the completed updated Borrowing Resolutions for Borrower, and the completed
updated certified resolutions and incumbency certificate of Guarantor, in each
case in form and substance substantially identical to such documents executed
and delivered by Borrower and Guarantor, respectively, in March 2010.

[Remainder of page intentionally left blank; signature page immediately
follows.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK:   BORROWER: Silicon Valley Bank  

ZTI MERGER SUBSIDIARY III, INC., a

Delaware corporation

By /s/ Mike Meier                                       By /s/ Kirk
Misaka                                     Name Mike Meier   Name Kirk Misaka
Title   Relationship Manager   Title   Chief Financial Officer  

ZHONE TECHNOLOGIES, INC., a

Delaware corporation

  By /s/ Kirk Misaka                                       Name Kirk Misaka  
Title   Chief Financial Officer

Signature Page



--------------------------------------------------------------------------------

CONSENT

Each of the undersigned hereby expressly agrees to Sections 5 and 10 of the
foregoing Amendment and acknowledges that its consent to the rest of the
foregoing Amendment is not required, but the undersigned nevertheless does
hereby agree and consent to the entire foregoing Amendment and to the documents
and agreements referred to therein and to all future modifications and
amendments thereto, and any termination thereof, and to any and all other
present and future documents and agreements between or among the foregoing
parties. Nothing herein shall in any way limit any of the terms or provisions of
the Guaranty, the Guarantor Security Agreement, or any other Loan Documents,
executed by the undersigned, all of which are hereby ratified and affirmed.

GUARANTOR:

 

Paradyne Corporation

  Paradyne Networks, Inc. By /s/ Kirk Misaka                                    
  By /s/ Kirk Misaka                                     Name Kirk Misaka   Name
Kirk Misaka Title   Chief Financial Officer   Title   Chief Financial Officer
Premisys Communications, Inc.   Xybridge Technologies, Inc. By /s/ Kirk
Misaka                                       By /s/ Kirk
Misaka                                     Name Kirk Misaka   Name Kirk Misaka
Title   Chief Financial Officer   Title   Chief Financial Officer Zhone
Technologies International, Inc.   By /s/ Kirk
Misaka                                       Name Kirk Misaka   Title   Chief
Financial Officer  

Signature Page